Citation Nr: 0610747	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-39 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for the service-connected 
left knee disability (status post arthroscopy with patellar 
tendon reconstruction of the anterior cruciate ligament and 
traumatic arthritis), currently rated 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from August 1973 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In January 2006, the appellant appeared and testified at a 
hearing held at the RO before the undersigned.  A transcript 
of that hearing is of record.  At the hearing, the appellant 
also mentioned various other claims which he felt should be 
currently pending, but are not: these included a 30 percent 
rating for the right knee; a dental claim; and claims 
concerning the back and left hip.  The issue listed on the 
cover page of this decision is the only issue which has been 
procedurally developed for appellate review by the Board at 
this time.  The other matters raised by the appellant at the 
January 2006 hearing are hereby referred to the attention of 
the RO for appropriate further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The current 10 percent rating for the veteran's left knee 
disability is based upon medical evidence of painful (but 
noncompensably limited) motion of the left knee, with no 
evidence of instability and no significant effusion.  Thus, 
for example, it was reported on the official VA examination 
of the appellant in May 2003 that flexion of the left knee 
was limited to 100 degrees, and that the left knee lacked 
two degrees of full extension.  Both of these range of motion 
limitations are noncompensable under Diagnostic Codes 5260 
and 5261 of the Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4; and the current 10 percent 
rating is assigned based upon medical evidence of painful 
motion in the left knee without a compensable degree of 
limited motion.  VA outpatient treatment reports dating from 
April 2003 to April 2005 are of record and are consistent 
with the May 2003 VA examination results.  Range of motion 
studies, performed at the most recent VA examination of the 
appellant in March 2005, appear to show a dramatic increase 
in limitation of motion and also appear to be inconsistent 
with other contemporaneous medical evidence of record.  In 
addition, it is noted that during the veteran's January 2005 
hearing, he indicated that his left knee condition had 
worsened and that he was to undergo surgery.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  It is unclear whether he 
ever underwent surgery.  On remand, appropriate development 
must be completed to include obtaining any outstanding 
treatment records. 

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish an 
effective date for the claim on appeal, 
as outlined in Dingess/Hartmann v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and request him to 
provide a copy of the outstanding 
evidence.  

4.  Then, the RO should schedule the 
appellant for an orthopedic examination 
by a physician with appropriate expertise 
to determine the nature and extent of all 
impairment due to the service-connected 
left knee disability.  The examiner must 
review the claims folder before 
completing the examination report.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  In particular, any 
limitation of motion to include any 
limitation of left knee extension and 
instability should be accurately 
reported.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

Is any pericapsular scarring of the 
left knee a residual of the 
veteran's service-connected left 
knee disability (status post 
arthroscopy with patellar tendon 
reconstruction of the anterior 
cruciate ligament and traumatic 
arthritis)?

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since June 2003.  This 
rating action should be in accordance 
with VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998); and 
VAOPGCPREC 9-2004 (September 17, 2004).  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant should be furnished 
an appropriate supplemental statement of the case and 
provided the requisite opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further appellate consideration.  
The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





